ARNOLD, Judge.
Defendant’s sole assignment of error is that the trial court wrongfully excluded the testimony of two witnesses called by the defense to attest to defendant’s good character. Defendant argues that both witnesses testified that they had known him for a number of years and were familiar with his reputation. Defendant asserts that the court’s exclusion of their testimony on grounds that it was not based on what they had heard others say about defendant was error. We agree.
While it is well established that proof of character presented as evidence of one’s conduct on a given occasion must be based on one’s reputation in the community rather than specific acts or the personal opinion of a witness, it does not follow that the only acceptable evidence of reputation is what the witness has “heard.” *461Indeed, what the witnesses here had not heard about the defendant, e.g. derogatory comments, may have been far better evidence of his reputation.
We conclude that where a witness testifies that he has lived for some time in the same community with the person whose character is at issue, has known that person personally, and has heard nothing negative about him, the witness’s testimony is admissible as evidence of reputation. See State v. Carden, 209 N.C. 404, 183 S.E. 898 (1936), 1 Stansbury’s N.C. Evidence § 110 (Bran-dis Rev. 1973). The trial court erred in concluding otherwise.
In the case at bar, there were no witnesses to the disputed events other than the defendant and the prosecuting witness. The outcome of the trial, therefore, necessarily turned on which version of the facts the jury believed, ie. which witness the jury found more credible. Accordingly, we find the court’s error in excluding evidence of defendant’s reputation was prejudicial and entitles him to a
New trial.
Judges Clark and Whichard concur.